DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al (JP 2005-344766 A) in view of Takamura et al (JP 2003-314501 A).
	Sugimoto et al disclose a work machine comprising: a variable displacement hydraulic pump (11); a plurality of hydraulic actuators (7-10) including a work implement actuator (7-9) and a hydraulic motor (10), the plurality of hydraulic actuators being driven by hydraulic fluid discharged from the hydraulic pump; a work implement (5) connected to the work implement actuator; a fan (18) connected to the hydraulic motor; a control valve (13-16) configured to control a flow rate of the hydraulic fluid supplied from the hydraulic pump to the plurality of hydraulic actuators; a regulator (12a) configured to control a discharge displacement of the hydraulic pump; a load sensing valve (12a, Para. [0018] “the swash plate angle of the hydraulic pump 11 is adjusted so that the differential pressure between the pump discharge pressure and the load pressure (the differential pressure before and after each direction switching valve 13, 14, 15, 16) is the same regardless of the load pressure”) configured to control the regulator in accordance with a differential pressure between a discharge pressure of the hydraulic pump and a load pressure of the plurality of hydraulic actuators to maintain the differential pressure at a set pressure.  Sugimoto et al do not explicitly teach a set pressure control device configured to control the set pressure; and a controller configured to control the set pressure control device so that the set pressure is reduced 
	Takamura et al disclose a work machine comprising: a variable displacement hydraulic pump (2); a plurality of hydraulic actuators (3, 4) a control valve (7, 8) configured to control a flow rate of the hydraulic fluid supplied from the hydraulic pump to the plurality of hydraulic actuators; a regulator (12) configured to control a discharge displacement of the hydraulic pump; a load sensing valve (37) configured to control the regulator in accordance with a differential pressure between a discharge pressure of the hydraulic pump and a load pressure of the plurality of hydraulic actuators to maintain the differential pressure at a set pressure;  a set pressure control device (36) configured to control the set pressure; and a controller (33; Para. [0040]) configured to control the set pressure control device so that the set pressure is reduced more when a determination condition including the work implement not being operated is satisfied than when the work implement is being operated in order to improve operability of the actuators upon shifting the control valve from a neutral position.  
	Sugimoto et al and Takamura et al all seek to control the discharge of a variable displacement pump of a work machine, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the work machine of Sugimoto et al to include a set pressure control device configured to control the set pressure; and a controller configured to control the set pressure control device so that the set pressure is reduced more when a determination condition including the work implement not being operated is satisfied than when the work implement is being operated, as taught by Takamura et al, for the purpose of improving the operability of the actuators upon shifting the control valve from a neutral position.  
PLSa from Takamura et al) when the work implement is being operated, and control the set pressure control device so that the set pressure is set to a second pressure (PLSn from Takamura et al), when the predetermined determination condition is satisfied, the second pressure being smaller than the first pressure; and the work machine further comprises a work implement operating member (41-43) for operating the work implement, the controller being configured to determine whether the work implement is being operated based on an operating amount (e.g. 25a,b 26a,b 27a,b) of the work implement operating member

Allowable Subject Matter
Claims 3-4 & 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 & 8 are allowable because they each require that the predetermined determination condition further including the travel device being in a reverse travel state.  Claim 6 is allowable because it requires that the controller is further configured to control the fan control valve so that an opening degree of the fan control valve increases more when the predetermined determination condition is satisfied than when the work implement is being operated.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
January 21, 2022